             Case 4:17-cv-02092-HSG Document 90-2 Filed 10/05/18 Page 1 of 5



     Michael F. Ram (SBN 104805)
 1   mram@robinskaplan.com
     Susan S. Brown (SBN #287986)
 2   sbrown@robinskaplan.com
     ROBINS KAPLAN LLP
 3   2440 West El Camino Real, Suite 100
     Mountain View, CA 94040
 4   Telephone:   650 784 4040
     Facsimile:   650 784 4041
 5
     Kevin E. Epps (appearing pro hac vice)
 6   kevin@ehdhlaw.com
     Adam L. Hoipkemier (appearing pro hac vice)
 7   adam@ehdhlaw.com
     EPPS, HOLLOWAY, DELOACH &
 8   HOIPKEMIER, LLC
     1220 Langford Drive, Bldg. 200
 9   Watkinsville, GA 30677
10   Samuel Strauss (appearing pro hac vice)
     sam@turkestrauss.com
11   TURKE & STRAUSS LLP
     613 Williamson Street, Suite 209
12   Madison, Wisconsin 53703-3515
13   Attorneys for Plaintiffs and the Proposed Classes
14
                               UNITED STATES DISTRICT COURT
15                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION
16
     VANA FOWLER and MICHAEL PETERS,
17                                                       NO. 4:17-cv-02092-HSG
                           Plaintiffs,
18                                                       DECLARATION OF MICHAEL F. RAM
            v.                                           IN SUPPORT OF MOTION FOR
19
                                                         ATTORNEYS’ FEES, EXPENSES, AND
20   WELLS FARGO BANK, N.A.,                             CLASS REPRESENTATIVE SERVICE
                                                         AWARDS
21                         Defendant.
                                                         Date: December 20, 2018
22
                                                         Time: 2:00 p.m.
23                                                       Place: Courtroom 2, 4th Floor

24                                                       Honorable Haywood Gilliam, Jr.

25

26
27
     DECLARATION OF MICHAEL F. RAM IN SUPPORT OF MOTION FOR
     ATTORNEYS’ FEES, EXPENSES, AND CLASS REPRESENTATIVE SERVICE
     AWARDS - 1
     CASE NO. 4:17-CV-02092-HSG
             Case 4:17-cv-02092-HSG Document 90-2 Filed 10/05/18 Page 2 of 5



            I, Michael F. Ram, declare as follows:
 1
            1.      I am a partner with the law firm of Robins Kapan LLP, counsel of record for
 2
     Plaintiffs in this matter. I am admitted to practice before this Court and am a member in good
 3
     standing of the California State Bar. I make this declaration of my personal knowledge. I
 4
     respectfully submit this declaration in support of Plaintiffs’ Motion for Attorneys’ Fees,
 5
     Expenses, and Class Representative Service Awards.
 6
            2.      Robins Kaplan is a nationwide law firm with offices throughout the country,
 7
     including in Mountain View, California. It offers services in a wide range of practice areas. My
 8
     own practice is devoted to consumer class actions, and has been for nearly thirty years.
 9
            3.      In this action, I worked with my colleague, Susan S. Brown, who is counsel with
10
     Robins Kaplan.
11
     B.     Qualifications of Counsel
12
            4.      I am a consumer class action lawyer with 36 years of experience at the trial and
13
     appellate levels. I graduated from Harvard Law School cum laude in 1982. Since 1982, I have
14
     focused my practice on complex litigation, and since the early 1990’s, I have particularly focused
15
     on plaintiff-side class actions. I am admitted to practice before the Supreme Court of the United
16
     States and various state and federal courts.
17
            5.      Ms. Brown is also a consumer class action lawyer with eight years of experience
18
     prosecuting consumer class actions. She has successfully prosecuted numerous class actions in
19
     the financial services sector, including tax shelter fraud, payday lender class actions, and
20
     consumer banking services. She is a graduate of the University of Toronto Faculty of Law. She
21
     islicensed to practice in both California and Ontario, Canada and has expertise in cross-border
22
     class actions. Ms. Brown has also been named a Northern California Super Lawyers Rising Star
23
     (2015-2018).
24
            6.      Ms. Brown and I have secured tens of millions of dollars in recovery for class
25
     members. No court has ever denied our adequacy as class counsel in any class action.
26
27
     DECLARATION OF MICHAEL F. RAM IN SUPPORT OF MOTION FOR
     ATTORNEYS’ FEES, EXPENSES, AND CLASS REPRESENTATIVE SERVICE
     AWARDS - 2
     CASE NO. 4:17-CV-02092-HSG
              Case 4:17-cv-02092-HSG Document 90-2 Filed 10/05/18 Page 3 of 5




 1           7.      Before opening my own firm, I practiced at Morrison & Foerster in San Francisco
 2   and then at Lieff, Cabraser, Heimann & Bernstein. Robins Kaplan, where I currently practice,
 3   has approximately 250 lawyers. Because I have practiced at small, mid-size, and large firms, and
 4   because I have devoted my practice to plaintiff-side class actions, I am very familiar with the
 5   prevailing hourly rates for lawyers in the San Francisco Bay Area. I established my rate and Ms.
 6   Brown’s rate based on the prevailing market rates for attorneys of comparable skill and
 7   experience.
 8           8.      The hourly rates sought in this matter are $850 for myself and $500 for Ms.
 9   Brown. These rates are, in my opinion, commensurate with the reasonable market value of our
10   services, and even on the low side for the San Francisco Bay Area. The value of our services is
11   reflected in the excellent result we secured for the class in this matter. Courts have approved
12   similar rates for us in the past.
13   C.      The Work Performed and Risks Assumed by Class Counsel
14           9.      We have expended considerable time and effort vigorously litigating this case,
15   including factual investigation, researching complex statutory and regulatory issues,
16   propounding and answering discovery, successfully defeating a pleadings motion, and securing
17   class certification and preliminary settlement approval. Class Counsel have collectively devoted
18   thousands of attorney and paralegal hours to this matter, all of which is time that could have been
19   spent on other matters.
20           10.     The time that we have spent on this case, and the funds we have advanced for
21   litigation expenses, has been completely contingent on the outcome of the action. We have not
22   been paid for any of the time spent on this matter to date.
23   D.      Timekeeping and Lodestar Calculation
24           11.     The regular practice at Robins Kaplan is for all attorneys and any staff whose time
25   is billed to keep contemporaneous time records and describe tasks performed in 0.1 hour
26   increments.
27
     DECLARATION OF MICHAEL F. RAM IN SUPPORT OF MOTION FOR
     ATTORNEYS’ FEES, EXPENSES, AND CLASS REPRESENTATIVE SERVICE
     AWARDS - 3
     CASE NO. 4:17-CV-02092-HSG
             Case 4:17-cv-02092-HSG Document 90-2 Filed 10/05/18 Page 4 of 5




 1          12.     I carefully reviewed my firm’s internal time records and eliminated any duplicate
 2   work, time spent reviewing work, and time spent on other purely administrative tasks. I also
 3   deleted all time billed by attorneys and staff who contributed only minimal time to prosecuting
 4   the action.
 5          13.     In connection with the representation of Plaintiffs, the attorney and staff
 6   timekeepers at Robins Kaplan have billed a total of 1,100.60 hours through October 5, 2018.
 7   The hours reported were compiled from the firm’s contemporaneous time records.
 8          14.     Robins Kaplan generated a current lodestar of $807,206.00 representing the
 9   Plaintiffs, as shown in the following chart, which is current as of October 5, 2018:
10
                    Task                         Time (hrs)                         Lodestar
11      Fact Investigation                           14.9                           $11,913
        Legal Research                               84.1                          $56,502.50
12
        Pleadings/Briefing/Motions                  559.6                         $409,447.50
13      Discovery                                    62.9                           $49,047
14      Settlement/Class Certification              379.1                         $280,295.50

15          15.     In addition to professional time expended in the case, Robins Kaplan has incurred

16   $21,526.00 in unreimbursed expenses in this case. The out-of-pocket litigation expenses

17   incurred by Robins Kaplan are summarized below:

18

19

20

21

22

23

24

25

26
27
     DECLARATION OF MICHAEL F. RAM IN SUPPORT OF MOTION FOR
     ATTORNEYS’ FEES, EXPENSES, AND CLASS REPRESENTATIVE SERVICE
     AWARDS - 4
     CASE NO. 4:17-CV-02092-HSG
             Case 4:17-cv-02092-HSG Document 90-2 Filed 10/05/18 Page 5 of 5




 1           Category of Expense                                         Amount
             Document copying                                            $227.82
 2
             Cab fare and miscellaneous travel                           $66.02
 3
             Out of town travel (airfare, hotels)                        $514.92
 4           Parking                                                     $18.00
 5           Meals                                                       $162.61
             Telephone charges                                           $121.58
 6
             Filing fees                                                 $620.00
 7
             Process server and messenger                                $103.00
 8           Legal research databases and PACER                          $1,759.13
 9           Mediation                                                   $10,367.00

10           Data aggregation and mailing costs                          $7,567.69
             Total Expenses                                              $21,526.00
11
            16.      All of these expenses were reasonable and necessary for the prosecution of this
12
     litigation. The expenses incurred in connection with the litigation are reflected in the financial
13
     records of Robins Kaplan maintained by the firm’s accounting department. The records are
14
     prepared from expense receipts and invoices maintained in the ordinary course of business by
15
     Robins Kaplan.
16
            I declare under penalty of perjury that the foregoing is true and correct.
17
            EXECUTED at Mountain View, California, this 5th day of October, 2018.
18

19

20                                                   /s/ Michael F. Ram
                                                    Michael F. Ram
21

22

23

24

25

26
27
     DECLARATION OF MICHAEL F. RAM IN SUPPORT OF MOTION FOR
     ATTORNEYS’ FEES, EXPENSES, AND CLASS REPRESENTATIVE SERVICE
     AWARDS - 5
     CASE NO. 4:17-CV-02092-HSG
